DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 09/14/2022.
	Claims 1-4, 6, 8-10, and 12-20 are pending.	
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/14/2022.
Claims 1-4, 6, 8-10, and 12-15 are currently under consideration to the extent that they read upon Applicant’s elected species.  
NOTE Applicant elected:
Greater than 5 segments in an arrangement of tail-body-head-body-head….(chemically CO2--Ethanol-CO2--Ethanol-CO2-…)
X-ray-based imaging apparatus
Computer tomography (CT)
Sodium ethoxide and water (>0% but <0.1%) are present in the ethanol.  It is noted that in the process of searching the elected species, the Examiner came across art that reads upon sodium hydroxide.  Therefore, for the sake of compact prosecution, the species has been expanded to include sodium hydroxide.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-10, and 12-15 (all claims currently under consideration) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Rejection 1 -  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The phrase “location cannot be observed by a human with aid of an instrument” (emphasis added) in claim 1 is used by the claim to mean something less than the accepted meaning. While the accepted meaning is “that the location could not be determined by a human utilizing an instrument” this cannot be what Applicant is intending since ethanol (which is in the body segment that Applicant is asserting cannot be observed by a human with the aid of an instrument) is known to be able to be determined through CT (see pre-filing, Alexander et al, Abstract and post-filing, Chelales et al, page 3, last paragraph). The term is indefinite because the specification does not clearly redefine the term.

Rejection 2 – The claims repeatedly recite relative and indefinite terms including “train-like”, “like two adjacent cars of a train”, and “like […] consecutive cars of a train.”  These terms render the claim indefinite since it is unclear which aspect of the similarity is being highlighted.  

Rejection 3 - Regarding claims 9 and 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Rejection 4 – Claim 9 recites the limitation "the blood vessel".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6, 8-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uber et al (WO 2009/149367).
Uber teaches a composition for administration to animals, which have a volume of less than 1ml of drug (see entire document, for instance, [00060]).  The composition is taught as being delivered through a catheter (see entire document, for instance, [00061]).  Uber teaches the presence of a separating fluid, which is taught as being CO2 gas (see entire document, for instance, [00021]).  Uber further teaches that the separating fluid (CO2 gas) can be utilized for different reasons, to separate various fluids, to provide a tighter bolus, to resolve the dispersion or mixing that naturally occurs from laminar or turbulent flow (see entire document, for instance, [00085], [00069], [00085]).  It is noted that figure 18 shows that the CO2 bolus and the active containing bolus both have diameters that are the same as the internal diameter of the lumen.  It is further noted that the components have set properties based on their composition, and therefore, would have the instantly claimed properties when placed in a patient’s body or observed with X-ray or CT.
Uber, while teaching CO2 as the separating component of active containing liquids, does not directly assert that the liquids being separated comprise ethanol.  
Wright teaches a composition comprising an active, ethanol, and sodium hydroxide (see entire document, for instance, Table 6).  The ethanol is taught as being present in an amount of 0.042% of the final composition.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize the ethanol, sodium hydroxide, active composition of Wright as the active containing liquid of Uber.  One would have been motivated to do so since Uber teaches that the structure of Uber provides a tighter bolus and resolves the dispersion or mixing that naturally occurs from laminar or turbulent flow, wherein one desiring to administer the active agent of Wright would desire for a tight bolus and avoidance of the naturally occurring dispersion that occurs without utilizing the structure of Uber.  There would be a reasonable expectation of success since Uber directly teaches that the composition can be utilized with other actives, including animal injections.  It is noted that the number of times the CO2 bolus and the active containing bolus are utilized are a results effective variable, wherein with a greater number of active containing bolus there is a greater amount of active present, and as the number of active containing bolus increase, a greater number of CO2 bolus are needed on either side of them in order to ensure a tight bolus and lack of dispersion.  It is noted that ethanol by its nature is ethanol.  However, if Applicant is referring to the purity of the ethanol composition, it would be obvious to utilize pure ethanol in order to avoid the potential of contaminants.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 8-10, and 12-15 (all claims currently under consideration) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,695,018. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent is directed to a method of utilizing a product that is within the scope of the instantly claimed product claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611